DETAILED ACTION
Responsive to the claims filed August 29, 2019. Claims 1-20 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda (US 2008/0243337). 
As per claim 1, Tsuda teaches a method of detecting a roadway shoulder comprising: sensing a vibration within a vehicle; identifying a frequency of the vibration; and determining whether the vehicle is in contact with rumble strips in response to the identified frequency (see at least paragraphs [0024-0028]).  
As per claim 2, Tsuda teaches wherein the vehicle is determined to be in contact with the rumble strips when the identified frequency is within a predefined range (see at least paragraphs [0024-0028]).    
As per claim 3, Tsuda teaches wherein the vibration within the vehicle is sensed with an inertial measurement unit (see at least paragraphs [0023]).    
As per claim 4, Tsuda teaches wherein the inertial measurement unit comprises at least a primary function and a secondary function (see at least paragraphs [0023])
As per claim 5, Tsuda teaches wherein the secondary function of the inertial measurement unit is to sense the vibration within the vehicle used to determine whether the vehicle is in contact with the rumble strips; and the primary function of the inertial measurement unit is different from the secondary function(see at least paragraphs [0023]).      
As per claim 6, Tsuda teaches wherein the inertial measurement unit comprises a vertical accelerometer (see at least paragraphs [0038-0039]).      
As per claim 7, Tsuda teaches wherein the vehicle comprises an autonomous vehicle (see at least paragraphs [0038-0039]).     
As per claim 8, Tsuda teaches wherein the autonomous vehicle includes a perception sensor (see at least paragraphs [0038-0039]).        
As per claim 9, Tsuda teaches wherein the autonomous vehicle utilizes the determination of whether the vehicle is contact with the rumble strips to detect the roadway shoulder when the perception sensor is compromised (see at least paragraphs [0038-0039]).        
As per claim 10, Tsuda teaches wherein the perception sensor comprises a camera for capturing images utilized for navigation of the vehicle (see at least paragraphs [0018]).        
As per claim 11, Tsuda teaches wherein the autonomous vehicle utilizes the determination when the camera is blocked (see at least paragraphs [0024-0028]).        
As per claim 12, Tsuda teaches wherein the roadway shoulder is detected when it is determined that the vehicle is in contact with the rumble strips (see at least paragraphs [0041-0043]).        
As per claim 13, Tsuda teaches wherein the step of determining further comprises analyzing the identified frequency based on a roadside identification algorithm (see at least paragraphs [0040-0043])
As per claim 14, Tsuda teaches wherein the analysis further comprises receiving information from at least one other sensor as an input into the roadside identification algorithm (see at least paragraph [0040-0043]).          
Claims 15-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.